DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on March 07, 2022, amended claims 1, 2, 5, 8, 12, 18 and 20, and new claims 21 and 22 are entered.  Claims 17 and 19 are canceled by this amendment. Claims 1-16, 18, and 20-22 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-73252 A to Murayama (cited by Applicant; citations are to machine translation provided herewith).
As to claim 20, when reading the preamble in the context of the entire claim, the recitation “configured for a transarterial chemoembolization” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Murayama teaches the guide wire (Abstract) comprising: 
a flexible core wire (para [0009]), the flexible core wire comprising: 
a distal core portion that includes a foremost distal end (12, Fig. 1; distal-most tapered portion of 6 - para [0044]-[0046]);
a main body portion (3) that constitutes a portion more proximal than the distal core portion (3 is proximal to 6, Fig. 1) and has a constant diameter along an axial direction (Fig. 1 illustrates constant diameter of portion 3); 
a rigidity changing portion (15) having a continuous taper (para [0063]; Fig. 1 illustrates continuous taper in portion 15) that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion (para [0063]; Fig. 1 illustrates portion 15 from distal end of 3 to proximal end of 6), the rigidity changing portion having an axial length of 360 mm to 430 mm (para [0064]), and
wherein the rigidity changing portion comprises at least: 
a first tapered portion that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion (distal part of portion 5 shown as tapered in Fig. 1); 
a second tapered portion (2) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion (para [0027]; Fig. 1); 
one or more third tapered portions (6) the one or more third tapered portions being continuous with the proximal end of the distal core portion and has a diameter decreasing from the second tapered portion toward the distal core portion (para [0041]); 
a boundary (17) between the first tapered portion and the second tapered portion being located 300 mm to 400 mm from the foremost distal end of the distal core portion (para [0064]); and
the first tapered portion, the second tapered portion, and the one or more third tapered portions having a tapered angle that is constant along the axial direction (Para [0063]).
Claim Rejections - 35 USC § 103
Claims 1-4, 9-16, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama in view of US 5,865,767 A to Frechette (cited by Applicant).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
As to claim 1, Murayama teaches a guide wire (Abstract) comprising:
a flexible core wire (para [0009]), the flexible core wire comprising: 
a distal core portion that includes a foremost distal end (12, Fig. 1), the distal core portion being most flexible in an entire length of the core wire (distal-most tapered portion of 6 - para [0044]-[0046]);
a main body portion (3) that constitutes a portion more proximal than the distal core portion (3 is proximal to 6, Fig. 1) and has a constant diameter along an axial direction (Fig. 1 illustrates constant diameter of portion 3); and 
a rigidity changing portion (15) having a continuous taper (para [0063]; Fig. 1 illustrates continuous taper in portion 15) that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion (para [0063]; Fig. 1 illustrates portion 15 from distal end of 3 to proximal end of 6), the rigidity changing portion comprising at least: 
a first tapered portion that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion (distal part of portion 5 shown as tapered in Fig. 1); 
a second tapered portion (2) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion (para [0027]; Fig. 1); and 
one or more third tapered portions (6) the one or more third tapered portions being continuous with the proximal end of the distal core portion having a diameter decreasing from the second tapered portion toward the distal core portion (para [0041]);
a boundary (17) between the first tapered portion and the second tapered portion being located 300 mm to 400 mm from the foremost distal end of the distal core portion (para [0064]); and 
a gradient of a change in the diameter larger than a gradient of change in the diameter (“For example, a portion where the outer diameter  reduction rate is relatively large and a portion where the outer diameter reduction rate is relatively small may be alternately formed a plurality of times.” Para [0065]).
Murayama does not explicitly teach that the gradient of a change in the diameter is in the first tapered portion is larger than a gradient of a change in the diameter in the second tapered portion. Frechette teaches a gradient of a change in the diameter in the first tapered portion (D changes from 0.03 to 0.007 over length of 1.2  (col 3, ln 19-21 and col 4, ln 8-10 & 53-58) = 0.01917) is larger than a gradient of a change in the diameter in the second tapered portion (D changes from 0.007 to 0.005 over length of 1.75. (col 4, ln 8-14) = 0.00114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gradient change of Frechette in the first and second tapered portions of Murayama to provide the dimensions needed for the intended procedure (col 3, ln 21-25) and provide “guidewires for use in routine catheterization procedures that will be less likely to find unwanted side branches and more likely to travel in a generally forward direction … [and] flexibility is still quite important in any catheterization procedure, both for avoiding trauma to vessel or artery walls and for maintaining steerability… [and] provide an easily manufacturable guidewire that has the desired ability to avoid unnecessary detours without sacrificing the flexibility and steerability required of a guidewire.” Col 1, ln 38-47.

As to claim 2, Murayama and Frechette make obvious the guide wire according to Claim 1. Frechette further teaches wherein a relationship of a gradient of a change in a diameter in the one or more third tapered portions with respect to a gradient of a change in a diameter, determined by a distal end diameter of the main body portion and a proximal end diameter of the distal core portion when a range of the rigidity changing portion is up to 300 mm from the foremost distal end of the distal core portion, satisfies 0.27 < An/AO < 1.80 (0.005/0.01449 = 0.3451), wherein the An is the gradient of the change in the diameter in the one or more third tapered portions (D1/L = 0.0025/0.5 = 0.005) and the AO is the gradient of the change in the diameter, determined by the distal end diameter of the main body portion and the proximal end diameter of the distal core portion (D3-D1/L1+L2+L3 = 0.038-0.0025/(.5+.75+1.2) = 0.0355/2.45 = 0.01449).

As to claim 3, Murayama and Frechette make obvious the guide wire according to Claim 1. Frechette further teaches wherein a diameter of a distal side in the first tapered portion (D3 col 4, ln 9-10) is 45% to 75% (0.007/0.01 *100%= 70%) of the diameter of the main body portion (col 3, ln 19-21).

As to claim 4, Murayama and Frechette make obvious the guide wire according to Claim 1. Frechette further teaches wherein the gradient of the change in the diameter (0.01917) in the first tapered portion is 3.4 times to 21.7 times the gradient of the change in the diameter (0.00114) in the second tapered portion (0.01917/0.00114 = 16.8).

As to claim 9, Murayama and Frechette make obvious the guide wire according to Claim 1. Frechette further teaches wherein the core wire is formed of a single material (grinding from corewire without different materials col 2, ln 20-23).

As to claim 10, Murayama and Frechette make obvious the guide wire according to Claim 1. Frechette further teaches wherein a tapered angle of the first tapered portion is constant along the axial direction (Fig. 1 illustrates a constant taper).

As to claim 11, Murayama and Frechette make obvious the guide wire according to Claim 1. Frechette further teaches wherein a tapered angle of the second tapered portion is constant along the axial direction (Figs. 1, 2 illustrate a constant taper).

As to claim 12, Murayama and Frechette make obvious the guide wire according to Claim 1. Frechette further teaches wherein a tapered angle of the n- th tapered portion is constant along the axial direction (Figs. 1, 2 illustrate a constant taper).

As to claim 13, Murayama and Frechette make obvious the guide wire according to Claim 1. APA further teaches wherein the core wire has a length suitable for use in a transarterial chemoembolization (para [0003]-[0004]).

As to claim 14, Murayama and Frechette make obvious the guide wire according to Claim 1. Murayama and Frechette do not explicitly teach wherein an axial direction length of the rigidity changing portion is 360 mm to 430 mm.  A person of ordinary skill in the art would be motivated to provide different lengths of the rigidity changing portion, as needed according to circumstances to achieve the required rigidity, and would arrive to the subject-matter of the claim by simply trying out different parameters, when provided the teachings of Murayama and Frechette. Hence provision of the slight constructional changes according to claims appears to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved (rigidity and pushability characteristics) can be readily contemplated in advance.
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . [I]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Criticality is shown by some noticeable difference in the qualities. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
Nothing in the Specification indicates that the range recited in claim 14 is somehow critical or leads to unexpected results.
The numerous broad ranges disclosed in the Specification—and the lack of any accompanying description explaining the criticality of these numerous ranges—are relevant, as they discredit any evidence of criticality. See, e.g., Ex parte Shastry et al., No. 2017-003614 , 2017 WL 6817003 , at *7 (PTAB Dec. 11, 2017) ("Appellants do not establish criticality or unexpected results for the narrow range of peroxide amount claimed, in view of the broader range disclosed in the Specification ¶ 13.").  See also PTAB Final Decision, Ex parte Kelly, Appeal 2018-5569, Application 13/706,036, 2020 BL 32270.

As to claim 15, Murayama and Frechette make obvious the guide wire according to Claim 14. Frechette APA do not explicitly teach wherein an axial direction length of the first tapered portion is 80 to 230 mm.  A person of ordinary skill in the art would be motivated to provide different lengths of the rigidity changing portion, as needed according to circumstances to achieve the required rigidity, and would arrive to the subject-matter of the claim by simply trying out different parameters, when provided the teachings of Murayama and Frechette. Hence provision of the slight constructional changes according to claims appears to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved (rigidity and pushability characteristics) can be readily contemplated in advance.
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . [I]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Criticality is shown by some noticeable difference in the qualities. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
Nothing in the Specification indicates that the range recited in claim 14 is somehow critical or leads to unexpected results.
The numerous broad ranges disclosed in the Specification—and the lack of any accompanying description explaining the criticality of these numerous ranges—are relevant, as they discredit any evidence of criticality. See, e.g., Ex parte Shastry et al., No. 2017-003614 , 2017 WL 6817003 , at *7 (PTAB Dec. 11, 2017) ("Appellants do not establish criticality or unexpected results for the narrow range of peroxide amount claimed, in view of the broader range disclosed in the Specification ¶ 13.").  See also PTAB Final Decision, Ex parte Kelly, Appeal 2018-5569, Application 13/706,036, 2020 BL 32270.

As to claim 16, Murayama and Frechette make obvious the guide wire according to Claim 14. Frechette APA do not explicitly teach wherein an axial direction length of the second tapered portion is 160 mm to 280 mm. A person of ordinary skill in the art would be motivated to provide different lengths of the rigidity changing portion, as needed according to circumstances to achieve the required rigidity, and would arrive to the subject-matter of the claim by simply trying out different parameters, when provided the teachings of Murayama and Frechette. Hence provision of the slight constructional changes according to claims appears to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved (rigidity and pushability characteristics) can be readily contemplated in advance.
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . [I]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Criticality is shown by some noticeable difference in the qualities. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
Nothing in the Specification indicates that the range recited in claim 14 is somehow critical or leads to unexpected results.
The numerous broad ranges disclosed in the Specification—and the lack of any accompanying description explaining the criticality of these numerous ranges—are relevant, as they discredit any evidence of criticality. See, e.g., Ex parte Shastry et al., No. 2017-003614 , 2017 WL 6817003 , at *7 (PTAB Dec. 11, 2017) ("Appellants do not establish criticality or unexpected results for the narrow range of peroxide amount claimed, in view of the broader range disclosed in the Specification ¶ 13.").  See also PTAB Final Decision, Ex parte Kelly, Appeal 2018-5569, Application 13/706,036, 2020 BL 32270.

As to claim 18, Murayama teaches a guide wire (Abstract) comprising: 
a flexible distal core portion that includes a foremost distal end (12, Fig. 1; distal-most tapered portion of 6 - para [0044]-[0046] ); 
a flexible main body portion (3) that constitutes a portion more proximal than the distal core portion (3 is proximal to 6, Fig. 1) and has a constant diameter along an axial direction (Fig. 1 illustrates constant diameter of portion); and 
a rigidity changing portion (15) having a continuous taper (para [0063]; Fig. 1 illustrates continuous taper in portion 15) that constitutes a portion from a distal end of the main body portion to a proximal end of the distal core portion and decreases in rigidity from the main body portion toward the distal core portion (para [0063]; Fig. 1 illustrates portion 15 from distal end of 3 to proximal end of 6), the rigidity changing portion comprising at least: 
a first tapered portion that is continuous with the distal end of the main body portion and has a diameter decreasing from the main body portion toward the distal core portion (distal part of portion 5 shown as tapered in Fig. 1); 
a second tapered portion (2) that is continuous with a distal end of the first tapered portion and has a diameter decreasing from the first tapered portion toward the distal core portion (para [0027]; Fig. 1); and 
one or more third tapered portions (6), the one or more third tapered portion being continuous with the proximal end of the distal core portion and having a diameter decreasing from the second tapered portion toward the distal core portion (para [0041]); and 
a gradient of a change in the diameter larger than a gradient of change in the diameter (“For example, a portion where the outer diameter  reduction rate is relatively large and a portion where the outer diameter reduction rate is relatively small may be alternately formed a plurality of times.” Para [0065]).
Murayama does not explicitly teach that the gradient of a change in the diameter is in the first tapered portion is larger than a gradient of a change in the diameter in the second tapered portion. Frechette teaches a gradient of a change in the diameter in the first tapered portion (D changes from 0.03 to 0.007 over length of 1.2  (col 3, ln 19-21 and col 4, ln 8-10 & 53-58) = 0.01917) is larger than a gradient of a change in the diameter in the second tapered portion (D changes from 0.007 to 0.005 over length of 1.75. (col 4, ln 8-14) = 0.00114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gradient change of Frechette in the first and second tapered portions of Murayama to provide the dimensions needed for the intended procedure (col 3, ln 21-25) and provide “guidewires for use in routine catheterization procedures that will be less likely to find unwanted side branches and more likely to travel in a generally forward direction … [and] flexibility is still quite important in any catheterization procedure, both for avoiding trauma to vessel or artery walls and for maintaining steerability… [and] provide an easily manufacturable guidewire that has the desired ability to avoid unnecessary detours without sacrificing the flexibility and steerability required of a guidewire.” Col 1, ln 38-47.

As to claim 21, Murayama and Frechette make obvious the guide wire according to Claim 1. Murayama further teaches wherein the one or more third tapered portions comprises one tapered portion (para [0041], [0044]).

As to claim 22, Murayama and Frechette make obvious the guide wire according to Claim 1. Murayama further teaches wherein the one or more third tapered portions comprises two or more tapered portions (para [0044]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama and Frechette as applied to claim 1 above, and further in view of US 5,243,996 A to Hall.  Murayama and Frechette do not explicitly teach wherein a change in a diameter from a proximal end of the first tapered portion to a distal end of the second tapered portion is 1.4 times to 7.1 times a change in a diameter of the one or more third tapered portions.  Hall teaches changing diameter and tapers is desirable and obvious (col 4, ln 48-65). A person of ordinary skill in the art would be motivated to provide different diameters as claimed, as needed according to circumstances to achieve the required rigidity, and would arrive to the subject-matter of the claim by simply trying out different parameters, when provided the teachings of Murayama and Frechette. Hence provision of the slight constructional changes according to claims appears to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved (rigidity and pushability characteristics) can be readily contemplated in advance.
"The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . [I]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Criticality is shown by some noticeable difference in the qualities. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
Nothing in the Specification indicates that the range recited in claim 14 is somehow critical or leads to unexpected results.
The numerous broad ranges disclosed in the Specification—and the lack of any accompanying description explaining the criticality of these numerous ranges—are relevant, as they discredit any evidence of criticality. See, e.g., Ex parte Shastry et al., No. 2017-003614 , 2017 WL 6817003 , at *7 (PTAB Dec. 11, 2017) ("Appellants do not establish criticality or unexpected results for the narrow range of peroxide amount claimed, in view of the broader range disclosed in the Specification ¶ 13.").  See also PTAB Final Decision, Ex parte Kelly, Appeal 2018-5569, Application 13/706,036, 2020 BL 32270.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed March 07, 2022, with respect to the rejections under 35 USC 102, 103 and 112 have been fully considered and are persuasive.  Therefore, the rejections are withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murayama.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791